Citation Nr: 1029943	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-27 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel







INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  That decision characterized the disorder at issue as 
encompassing only the left ear, and denied entitlement to a 
compensable rating for left ear hearing loss.  In a July 2007 
rating decision, the RO formally denied service connection for 
right ear hearing loss.  Nevertheless, for reasons explained in 
further detail at a later point, the Board is recharacterizing 
the issue to recognize that the service-connected hearing loss 
disorder includes the right ear as well.

On his VA Form 9 of July 2007, the Veteran purported to limit his 
appeal to an issue other than the hearing loss matter.  In 
September 2007, his representative identified the issue on appeal 
as involving the hearing loss matter, and the Board finds the 
September 2007 submission by the representative constitutes a 
timely substantive appeal as to the matter of entitlement to a 
compensable rating for bilateral hearing loss.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was granted in 
December 1956, with an assigned noncompensable (0 percent) 
rating.

2.  The current claim for an increased rating for bilateral 
hearing loss was filed in November 2006.

3.  For the entire rating period involved in this appeal, the 
Veteran has manifested Level I hearing acuity in both the right 
and left ears, with speech discrimination of no less than 94 
percent in either ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have been not been met for any period involved in the rating 
appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in connection with a claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2009).

The notice requirements of VCAA obligate VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  The Board notes that a "fourth element" of 
the notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the claim 
was removed from the language of 38 C.F.R. § 3.159(b)(1) during 
the pendency of this appeal.  See 73 Fed. Reg. 23,353-356 (2008).

In this case, the Veteran was provided with 38 U.S.C.A. 
§ 5103(a)-compliant notice by a letter dated in December 2006, 
preceding the January 2007 rating decision from which this appeal 
originates.  The correspondence informed the Veteran of what 
evidence was needed to establish the benefit sought (namely, that 
his disorder had worsened in severity), of what VA would do or 
had done, and what evidence the Veteran should provide, and 
informed the Veteran that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to support 
the claim.  The notice advised him of the information and 
evidence necessary to substantiate disability ratings and the 
effective date in the event his claim is successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals for 
the Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Reviewing the December 2006 
correspondence in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim. 

The Board is also satisfied VA has fulfilled the duty to assist 
by making reasonable efforts to obtain relevant records and 
evidence.  The Board has obtained private medical records 
identified by the Veteran, although those records pre-date his 
claim by approximately 10 years.  The RO also obtained the report 
of a November 2006 VA audiological consult, and determined that 
no other VA treatment records since 2003 exist.  The Veteran has 
not identified any relevant evidence that remains outstanding, 
and the record does not suggest the existence of such evidence.  

The record also reflects that the Veteran was examined in 
connection with this appeal in December 2006 and June 2007.  The 
Board has reviewed the examination reports and finds that they 
are adequate for the purpose of adjudicating the instant appeal.  
Neither the Veteran nor his representative contends otherwise.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2009).

The Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2009).  

Where an increase in the level of a service-connected disability 
is at issue, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment 
are derived by the mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 (2009) the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels 
or greater or when the puretone threshold at 1000 Hertz is 30 
decibels or less, and the threshold at 2000 Hertz is 70 decibels 
or more.  38 C.F.R. § 4.86(a), (b).

Analysis of Rating Hearing Loss

The Board initially finds that, although the RO has only 
recognized the left ear hearing loss as service-connected during 
this appeal, the Veteran was originally granted service 
connection for bilateral hearing loss in December 1956, at which 
time he was assigned a noncompensable (0 percent) evaluation for 
the bilateral hearing loss.  The record shows that in 
adjudicating an unrelated matter in an April 1966 rating decision 
the RO coded the hearing loss as limited to the left ear, and 
this coding entry was carried forward in subsequent rating 
decisions.  That entry appears to have been made by clerical 
error.  

In this regard, the Board points out that the December 1956 
rating decision listed as a service-connected disability 
"hearing loss, literal designation 'A' bilateral."  In the 
reasons and bases section, the rating decision noted that on VA 
audiological examination the Veteran was shown to have a right 
ear 4 decibel loss at 100 percent and a left ear 12 decibel loss 
at 96 percent, demonstrating that the RO at the time considered 
the right ear hearing loss to be service-connected. 

The applicable rating criteria in effect in December 1956 
included the 1945 edition of the Schedule for Rating Disabilities 
as well as Extension 8-B, Schedule for Rating Disabilities, 1945 
Edition: Rating of Disability from Hearing Impairments (March 
1956) (Extension 8-B).  The referenced criteria provided for 
assigning a literal designation of impaired efficiency for each 
ear, and then determining the disability percentage by use of a 
Table.  In reviewing pertinent VA audiological examination 
results, the RO in the December 1956 rating decision made the 
determination that the Veteran's bilateral hearing loss warranted 
a literal designation of "A" for each ear, which corresponded 
to a noncompensable (0 percent) rating.  The December 1956 letter 
notifying the Veteran of the rating decision informed him that 
his "hearing loss is service-connected but disabling to a degree 
of less than 10 percent, therefore not compensable," without 
suggesting that service connection was limited to the left ear 
hearing loss.

Although in July 2007 the RO denied service connection for right 
ear hearing loss, in light of the above, the Board finds that 
service connection was granted for both ears in December 1956; 
therefore, the purported July 2007 rating decision denial of 
service connection for right ear hearing loss was of no legal 
effect.  

The Veteran filed the increased rating claim from which this 
appeal originates in November 2006.  He contends that his hearing 
loss has worsened over the years.

On file is the report of a November 2006 VA audiology 
consultation, which indicates that the Veteran evidenced impaired 
hearing.

The Veteran attended a VA audiological examination in December 
2006, at which time puretone thresholds at the test frequencies 
of 1000, 2000, 3000, and 4000 Hertz in the right ear were, 
respectively, 10, 15, 50, and 55 decibels, with an average 
puretone decibel loss of 32.5 decibels.  The speech recognition 
score was 98 percent.  Puretone thresholds at the test 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear 
were, respectively, 15, 25, 50, and 60 decibels, with an average 
puretone decibel loss of 37.5 decibels.  The speech recognition 
score was 94 percent.  The Veteran reported experiencing 
difficulty in understanding speech when in groups and with 
background noise.  The examiner noted that the Veteran was a 
borderline hearing aid candidate for both ears.

At a June 2007 VA audiological examination, the Veteran again 
reported experiencing difficulty in understanding speech when in 
group situations and in the presence of background noise.  On 
audiological testing, puretone thresholds at the test frequencies 
of 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 20, 
55, and 55 decibels, respectively, with an average puretone 
decibel loss of 35 decibels.  The speech recognition score for 
the right ear was 94 percent.  Puretone thresholds at the test 
frequencies of 1000, 2000, 3000, and 4000 Hertz in the left ear 
were 20, 30, 55, and 60 decibels, respectively, with an average 
puretone decibel loss of 41.25 decibels.  The speech recognition 
score for the left ear was 94 percent.  The VA audiological 
examiner noted that the Veteran was a candidate for an open-fit 
hearing aid in both ears.

After a review of the evidence in this case, the Board finds that 
a preponderance of the evidence is against the claim for an 
increased (compensable) disability rating for hearing loss for 
the entire period involved.  Applying the criteria found at TABLE 
VI to the results of the December 2006 VA examination yields a 
numerical category designation of I for the right ear, and I for 
the left ear (between 0 and 41 decibel loss, with between 92 and 
100 percent speech discrimination).   Entering the category 
designations for both ears into TABLE VII produces a disability 
percentage evaluation of 0 percent, under Diagnostic Code 6100.  
The Board notes that the examination did not demonstrate an 
exceptional pattern of hearing loss.

Applying the criteria found at TABLE VI to the results of the 
June 2007 VA examination again yields a numerical category 
designation of I for the right ear, and I for the left ear.  
Entering the category designations for both ears into TABLE VII 
produces a disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.  The Board notes that the June 2007 
examination also did not demonstrate an exceptional pattern of 
hearing loss.

In short, for the entire rating period involved in this appeal, 
the evidence shows that the Veteran's bilateral hearing loss was 
noncompensably disabling.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against assignment of a 
compensable rating for bilateral hearing loss under the schedular 
criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Hearing Loss

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  The record shows that the December 2006 
and June 2007 VA examiners specifically addressed the functional 
effects caused by the Veteran's bilateral hearing loss 
disability, by noting that the Veteran's situation of greatest 
difficulty was understanding speech in group situations and in 
the presence of background noise.

The Court's rationale in requiring an examiner to consider the 
functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. 
§ 3.321(b) in considering whether referral for an extra-schedular 
rating is warranted.  Specifically, the Court noted that, 
"[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Martinak, 21 Vet. App. at 455.  

If the rating criteria for the claimant's disability reasonably 
describe the disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is adequate, with 
no referral required.  Only when the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology must VA determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

In the instant appeal, the Veteran has not alleged, nor does the 
evidence show, that his hearing loss has interfered with 
employment or employability.  He instead notes that the hearing 
impairment results in difficulty with understanding speech in 
group situations and in the presence of background noise.  The 
Board points out that the schedular rating criteria specifically 
provide for ratings based on all levels of hearing loss, 
including exceptional hearing patterns.  In other words, his 
difficulty in understanding speech in varying situations is 
contemplated by the rating criteria, which are based on the level 
of impaired auditory acuity.  In addition, the record reflects 
that the Veteran has not required frequent hospitalizations for 
his hearing loss.  For these reasons, the Board finds that the 
Veteran's hearing loss is adequately compensated through the 
schedular rating criteria.  In the absence of evidence that the 
schedular rating criteria is inadequate to rate the Veteran's 
disability, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly acknowledges the Veteran's February 2007 
contention that he was told at his November 2006 VA consultation 
that VA would not issue him hearing aids absent a compensable 
disability rating for his hearing loss.  The Board points out 
that in VHA Directive 2008-070 (October 28, 2008) the Veterans 
Health Administration amended its policy for prescribing hearing 
aids.  The policy now allows for the prescribing of hearing aids 
to certain qualifying Veterans whose hearing loss is rated as 
noncompensable.


ORDER

An increased (compensable) disability rating for bilateral 
hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


